J-A13027-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

TASHA SARVIS

                         Appellant                  No. 1150 WDA 2015


      Appeal from the Judgment of Sentence entered March 24, 2014
           In the Court of Common Pleas of Allegheny County
            Criminal Division at No: CP-02-SA-0000304-2014


BEFORE: OLSON, STABILE, and MUSMANNO, JJ.

MEMORANDUM BY STABILE, J.:                         FILED AUGUST 24, 2016

      Appellant, Tasha Sarvis, appeals from the judgment of sentence the

Court of Common Pleas of Allegheny County entered on March 24, 2014.

Upon review, we affirm.

      The record reveals that on January 10, 2014 Appellant was charged

with the summary offense of driving with an expired driver’s license.       On

February 5, 2014, Magisterial District Judge Riazzi found her guilty as

charged and imposed a $200.00 fine plus court costs.

      On February 13, 2014, Appellant filed a pro se notice of summary

appeal.   Her trial was scheduled for March 24, 2014 before Judge Gallo.

Appellant failed to appear at her trial. Accordingly, the trial court dismissed

the appeal, and judgment was entered on the judgment of the issuing
J-A13027-16



authority pursuant to Pa.R.Crim.P. 462(D).1      On July 22, 2015, Appellant

filed a motion for leave to appeal nunc pro tunc. The trial court granted said

motion on July 28, 2015. This appeal followed.

       We preliminarily note that Appellant failed to comply with all rules of

appellate briefing. See Pa.R.A.P. 2111-2119. Appellant’s brief indeed is a

one-paragraph letter in which she sets forth her “argument.” “When issues

are not properly raised and developed in briefs, when the briefs are wholly

inadequate to present specific issues for review, a court will not consider the

merits thereof.”      Commonwealth v. Sanford, 445 A.2d 149, 150 (Pa.

Super. 1982) (citations omitted). Here, the defects are so substantial as to

preclude review.       Caselaw mandates quashal of the appeal under these

circumstances. Id. at 151. See also Pa.R.A.P. 2101 (Failure to “conform in

all material respects with the requirements of these rules” may result in the

quashal or dismissal of appeal if the defects are in the brief and are

substantial.”).

       Even if we were not to quash the appeal, Appellant would be entitled

to no relief. When considering a trial court’s decision to dismiss a summary

appeal in which the defendant fails to appear before the court, our standard

of review is limited to finding an abuse of discretion by the trial court.


____________________________________________


1
  “If the defendant fails to appear, the trial judge may dismiss the appeal
and enter judgment in the court of common pleas on the judgment of the
issuing authority.” Pa.R.Crim.P. 462(D).



                                           -2-
J-A13027-16



Commonwealth v. Dixon, 66 A.3d 794, 796 (Pa. Super. 2013). However,

this Court will reverse a trial court’s dismissal of a summary appeal and

remand for a trial de novo when: (1) a trial court dismisses a summary

appeal without considering whether the absentee defendant had cause to

justify the absence; and (2) the absentee defendant presents an affidavit on

appeal that (assuming the assertions delineated in the affidavit are true)

presents at least a prima facie demonstration that cause existed for the

absence, rendering that absence involuntary. Id. at 797.

         Here, Appellant does not argue she missed the trial for reasons the

trial court failed to consider. In fact, Appellant does not even acknowledge

she failed to appear at her trial, let alone provide an affidavit addressing her

absence at trial.

         In light of the foregoing, we find no abuse of discretion by the trial

court.    Accordingly, we affirm the trial court’s order dismissing Appellant’s

summary appeal.

         Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/24/2016


                                      -3-
J-A13027-16




              -4-